DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/22/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,603,213 and US Patent No. 10,231,870 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 67, 69-85 and 88-89 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record or at large fails to disclose a device, in combination with the claim language, a hand held portion comprising a proximal reusable portion and a distal disposable portion, the proximal portion comprising a motor, and the disposable portion comprising a vacuum source driven by the motor, the vacuum source comprising plurality of pistons housed within a plurality of cylinders.  The prior art of record or at large fails to disclose a device further comprising a rotational cam assembly operatively coupled to the elongate member of the disposable portion and the motor, the cam assembly configured to oscillate the elongate member, the rotational cam is operatively coupled to the plurality of pistons and configured to cause the vacuum source to generate the pulses of discontinuous negative pressure, the cam being positioned within the distal, disposable portion.
No combination of the prior art of record or prior art at large serves to rectify the deficiencies in regard to the limitations of the claim.  Further, the prior art of record, as well as the prior art at large, alone or in combination, fails to remedy those deficiencies listed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771